DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/20 and 10/2/20 have been considered by the examiner.
Drawings
The drawings received on 8/24/20 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hava et al. (US 6,023,417).
Hava et al disclose a generalized discontinuous pulse width modulator in Figs. 1-14.    

In regard to claim 1.    A method for pulse-width modulation of a power converter (Figure 9, 18), the method comprising: determining (Figure 10, 114) a modulation index, selecting (118, 120), based on the modulation index, a modulation technique from a plurality of pre-determined modulation techniques, and modulating (Figure 9, 18) an output of the power converter by utilizing the selected modulation technique (see col. 10, line 42 to col. 12, line 22).
 
In regard to claim 2.  The method according to claim 1, wherein the power converter is a two-level three-phase inverter (Figure 9, 18).

In regard to claim 3.  The method according to claim 1, comprising modulating said output by utilizing at least a first modulation technique and a second modulation technique depending on the modulation index (see col. 10, line 42 to col. 12, line 22).

In regard to claim 4.    The method according to claim 1, comprising (Figure 10, comparator 116 and sequence identifier 118 and 120) determining a first modulation index threshold value, and selecting the modulation technique based on comparing the modulation index to the first modulation index threshold value.



In regard to claim 6.   The method according to claim 1, wherein the plurality of pre-determined modulation techniques includes at least two techniques from: space vector pulse-width modulation (SVPWM), discontinuous pulse-width modulation minimum (DPWMmin), discontinuous pulse-width modulation maximum (DPWMmax), symmetric discontinuous pulse-width modulation (DPWMsym) (see col. 9, lines 30-38).

In regard to claim 7.  The method according to claim 4. Comprising: selecting a space vector pulse-width modulation (SVPWM), if the modulation index is higher than or equal to the first modulation index threshold value, and selecting the discontinuous pulse-width modulation minimum (DPWMmin) or the discontinuous pulse-width modulation maximum (DPWMmax), if the modulation index is less than the first modulation index threshold value (see col. 9, lines 30-38).

In regard to claim 8.    The method according to claim 4 wherein the first modulation index threshold value is from 0.4 to 0.6, advantageously 0.5 (see col. 10, “preferred 

In regard to claim 9.    The method according to claim 1. Comprising: determining a first modulation index threshold value, determining a second modulation index threshold value, and selecting the modulation technique based on the first and the second modulation index threshold values (the SVPWM is used for modulation index below 0.65, DPWM 2 between 0.65 and 0.09 and DPWM 1 above 0.9).


In regard to claim 10.   The method according to claim 9, wherein the first modulation index threshold value is higher than the second modulation index threshold value, the method comprising selecting the modulation technique to be a first modulation technique, if the modulation index is higher than or equal to the first modulation index threshold value, selecting the modulation technique to be a second modulation technique, if the modulation index is smaller than the first modulation index threshold value, and higher than or equal to the second modulation index threshold value, and selecting the modulation technique to be a third modulation technique, if the modulation index is smaller than the second modulation index threshold value (the SVPWM is used for modulation index below 0.65, DPWM 2 between 0.65 and 0.09 and DPWM 1 above 0.9) .



In regard to claim 12.   The method according to claim 9. wherein the first modulation index threshold value is from range 0.8 to 1.0, advantageously 0.9, and the second modulation index threshold value is from range 0.4 to 0.6, advantageously 0.5 (the SVPWM is used for modulation index below 0.65, DPWM 2 between 0.65 and 0.09 and DPWM 1 above 0.9).

In regard to claim 16.   The method according to claim 1, wherein the modulation index is defined as a ratio of the amplitude of the reference signal to the amplitude of the carrier signal (see background of invention).

In regard to claim 17.    The method according to claim 1, wherein the selecting of the modulation technique based on the modulation index from the plurality of pre-determined modulation techniques comprises selecting the technique that produces a smaller common mode voltage than another technique of the plurality of pre-determined modulation techniques at the modulation index thus allowing the use of an inductor or a choke of a common mode filter of the converter having smaller inductance with respect 


In regard to claim 18.   A power converter, comprising a controlling unit, and an output of the power converter, wherein the controlling unit is configured to perform the method of claim 1 (see col. 10, line 42 to col. 12, line 22).


In regard to claim 19.   The power converter according to claim 18, where in the power converter (Figure 9, 18) is a two-level three-phase inverter, and the output of the power converter is an output voltage.

In regard to claim 20.   A controlling unit for pulse-width modulation of a power converter, the controlling unit comprising at least one processor, and at least one memory storing at least one portion of computer program code, and wherein the at least one processor is configured to cause the controlling unit to perform the method according to claim 1 (see col. 6, lines 46-52 and col. 10, line 42 to col. 12, line 22).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 is allowed because the prior art of record fails to disclose or suggest a method for pulse width modulation of a power converter including the limitation “adjusting portion of one of negative null vector time and positive null vector time with respect to the other of the positive null vector time and negative null vector time of space vector pulse-width modulation (SVPWM), respectively, based on the modulation index“ in addition to other limitations recited therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sodo (US 10,720,772 B2) discloses a filtering arrangement having a three phase LCL power supply common mode fitter.
Valiani (US 2014/0334206 A1) discloses a method for balancing capacitors in an inverter.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied to
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838